Name: Commission Directive 87/112/EEC of 23 December 1986 adapting to technical progress for the second time Council Directive 84/631/EEC on the supervision and control within the European Community of the transfrontier shipment of hazardous waste
 Type: Directive
 Subject Matter: European Union law;  deterioration of the environment;  organisation of transport;  environmental policy;  documentation
 Date Published: 1987-02-17

 Avis juridique important|31987L0112Commission Directive 87/112/EEC of 23 December 1986 adapting to technical progress for the second time Council Directive 84/631/EEC on the supervision and control within the European Community of the transfrontier shipment of hazardous waste Official Journal L 048 , 17/02/1987 P. 0031 - 0032*****COMMISSION DIRECTIVE of 23 December 1986 adapting to technical progress for the second time Council Directive 84/631/EEC on the supervision and control within the European Community of the transfrontier shipment of hazardous waste (87/112/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 78/319/EEC of 20 March 1978 on toxic and dangerous waste (1), and in particular Article 18 thereof, Having regard to Council Directive 84/631/EEC of 6 December 1984 on the supervision and control within the European Community on the transfrontier shipment of hazardous waste (2), as last amended by Council Directive 86/279/EEC (3), and in particular Articles 3, 4, 5, 7, 15 and 17 thereof, Whereas, in order to ensure effective supervision and control, it is necessary that the holder of waste intending to ship it or to have it shipped from one Member State to another or through one or more Member States or to ship it to a Member State from a third State or from a Member State to a third State should inform the competent authorites of the Member States concerned; Whereas such notificaiton must be made by means of a uniform consignment note the contents of which are set out in Annex I to Directive 84/631/EEC as amended by Directive 85/469/EEC (4) in accordance with the procedure described in Annex IV thereto; Whereas in the case of shipments of waste to countries outside the Community it is necessary to amend the general instructions concerning the uniform consignment note; Whereas in the case of non-ferrous metal waste intended for re-use, regeneration or recycling on the basis of a contractual agreement regarding such operations only declarations on a uniform document are required as described in Annex II to Directive 85/469/EEC; Whereas in the case of shipments to countries outside the Community the procedure for using this document as described therein should be amended; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for the adaptation to technical progress of Directive 78/319/EEC on toxic and dangerous waste, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes II and IV to Directive 85/469/EEC are hereby amended as follows: 1. In Annex II, paragraph 3 of the instructions concerning the form entitled 'Declarations concerning waste from non-ferrous metals for re-use, regeneration or recycling' is replaced by the following text in the four copies of the form: '3. The holder of the waste must keep copy 3 of the form and, before the shipment is carried out, send copy 4 to the competent authority of the Member State of destination or, in the case of waste exported from the Community, to the competent authority of the Member State of dispatch and the Member State where the waste will leave the Community (photocopy).' 2. In Annex IV, in the section entitled 'General instructions concerning the uniform consignment note', (a) paragraphs A. 2, A. 3 and A. 4 are replaced by the following text: '2. in the case of a single shipment of waste, the disposal of which will take place outside the Community, the three copies of the form to the competent authority of the Member State of dispatch, or to the competent authority of the Member State of exit from the Community where disposal of the waste takes place in a third State bordering on the latter and that Member State exercises its right to issue the acknowledgement of receipt in accordance with the last subparagraph of Article 4 (2) of Directive 84/631/EEC as amended by Directive 86/279/EEC; 3. in the case of a single shipment of waste from a third State routed through the Community for disposal outside the Community, the three copies of the form to the competent authority of the Member State of exit from the Community; 4. in the case of several shipments (general notification), copies 1 and 2 of the form and a number of copies 3 corresponding to the number of shipments to be carried out, to the competent authorities referred to under A.1, A.2 or A.3; 5. in all the cases referred to under 1 to 4, a photocopy of copy 1 of the form to the competent authorities of all the other States concerned: Member States of dispatch and transit, third State(s) of transit and destination.' (b) the last sentence of point B is replaced by the following text: 'The competent authority of the Member State making the acknowledgment sends a photocopy of copy 2 to the competent authorities of the other Member States concerned and, where appropriate, to the third State of destination and to the third State or States of transit and to the consignee.' (c) the second sentence of point E is replaced by the following text: 'In the case of a shipment of waste the disposal of which will take place outside the Community, copy 3 must be lodged with the customs office through which the waste finally leaves the Community.' (d) point G is replaced by the following text: 'G. In the case of export of waste from the Community for disposal outside the Community the holder of the waste must certify to the competent authority of the Member State which issued the acknowledgement of the notification of shipment, not later than six weeks after the waste has left the Community, that the waste has reached its destination and shall indicate the last customs office through which the waste finally left the Community.' 3. In Annex IV, in the section entitled 'Instructions for filling in the form', subsection B entitled 'Instructions for filling in copies 1, 2 and 3 of the form', the paragraph entitled 'Box 8' is replaced by the following text: 'Box 8 Attach the information, signed by the consignee, relating to the contractual agreement between the holder and the consignee concerning the waste referred to in the notification in question. If applicable, attach: - lists of producers/carriers (boxes 5 and 6), - details concerning the waste (box 22), - proof of the agreement to the shipment of the third State of destination, in the case of shipment of waste from a Member State for disposal in the third State.' Article 2 Member State shall take the measures necessary to comply with this Directive as from 1 January 1987. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 23 December 1986. For the Commission Stanley CLINTON DAVIS Member of the Commission (1) OJ No L 84, 31. 3. 1978, p. 43. (2) OJ No L 326, 13. 12. 1984, p. 31. (3) OJ No L 181, 4. 7. 1986, p. 13. (4) OJ No L 272, 12. 10. 1985, p. 1.